United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL DISASTER MEDICAL
SERVICES, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1334
Issued: December 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 31, 2017 appellant, through counsel, filed a timely appeal from a May 1, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant filed a timely claim for compensation under 5 U.S.C.
§ 8122(a).
FACTUAL HISTORY
On April 21, 2014 appellant, then a 49-year-old retired paramedic, filed an occupational
disease claim (Form CA-2), alleging that exposure to airborne liquid and solid toxins while
working at the World Trade Center (WTC) rescue and recovery site (Ground Zero) during the
period September 12 through 30, 2001 caused Stage IVB Hodgkin’s lymphoma, diagnosed on
December 20, 2005, and chronic obstructive pulmonary disease (COPD) with bronchiectasis. He
worked a 20-hour shift on September 12, 2001 and 12-hour shifts from September 13 to 30,
2001, setting up and staffing medical tents. Appellant asserted that his work area smelled of
smoke and was covered in a heavy layer of dust. He alleged that he did not have training in how
to use the respirator provided, increasing his level of exposure.3 After September 30, 2001,
appellant returned to his regular job in the employing establishment until October 13, 2001 when
he stopped work due to depression and increased alcohol consumption.
Appellant also filed a claim for wage-loss compensation (Form CA-7) for the period
December 20, 2005 to October 9, 2014 and continuing. He noted that he first became aware of
his condition on December 20, 2005, but did not learn that the disease could be work related
until October 1, 2013.
In a July 17, 2014 letter, OWCP notified appellant that the evidence was insufficient to
support that he had provided timely notification of his work injury, to establish a firm diagnosis
of any condition resulting from any employment activity, or to establish how and why specific
employment activities had caused, contributed to, or aggravated his medical condition. He was
advised of the type of evidence needed to establish his claim and was asked to complete a twopage development questionnaire regarding his claim. He was afforded 30 days to submit such
evidence.
In response, appellant submitted medical evidence, along with responses to the
questionnaire dated November 4, 2014. In his responses, he noted that in December 2005, when
he was first diagnosed with Hodgkin’s lymphoma he believed that his lymphoma was due to his
exposure at Ground Zero and that he asked multiple physicians for an opinion on whether his
cancer was caused by exposure to Ground Zero, but was told that there was no science
establishing the connection and they could not make the connection. Appellant contended that
he was just a layperson and that until a physician could make that connection, he believed that
any claim he filed would have been denied. He noted that it was not until 2013 when a physician
agreed with his belief that his lymphoma could have been caused by his presence on
September 11, 2001 as a responder.

3

Under File No. xxxxxx813, OWCP accepted appellant’s claim for post-traumatic stress disorder (PTSD),
chronic, and major depressive disorder recurrent, in remission which he had attributed to his September 2001
experiences at the WTC rescue and recovery site.

2

Dr. Vincent L. Hennessy, Jr., an attending thoracic surgeon, noted on February 2, 2006
that routine laboratory tests demonstrated an elevated white count with thrombocytosis. A
computerized axial tomography (CAT) scan study showed mediastinal lymphadenopathy,
confirmed in a December 2005 biopsy as Hodgkin’s lymphoma. Dr. Hennessy diagnosed
“Nonspecific lung disease from inhalation and debris at the time of 9-11.”
By decision dated May 23, 2016, OWCP accepted that appellant was exposed to toxins at
Ground Zero as alleged from September 12 to 30, 2001. It further found, however, that the
medical evidence of record failed to establish that the accepted exposures caused or contributed
to the development of Hodgkin’s lymphoma.
In a June 22, 2016 letter, counsel requested a telephonic hearing before a representative
of OWCP’s Branch of Hearings and Review.
By decision dated May 1, 2017, an OWCP hearing representative affirmed OWCP’s
May 23, 2016 decision, finding that the medical evidence of record failed to establish a causal
connection between the exposure and the diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
Under section 8122(a) of FECA7 a claimant has three years to file a claim for
compensation.8 In a case of occupational disease, the Board has held that the time for filing a
claim begins to run when the employee first becomes aware or reasonably should have been
aware, of a possible relationship between his or her condition and the employment. Such
awareness is competent to start the limitation period even if the employee does not know the
nature of the impairment or whether the ultimate result of such affect would be temporary or

4

Supra note 2.

5

Joe D. Cameron, 41 ECAB 153 (1989).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

7

5 U.S.C. § 8122.

8

Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see 20 C.F.R. § 10.101(b).

3

permanent.9 Where the employee continues in the same employment after such awareness, the
time limitation begins to run on the date of his or her last exposure to the implicated factors.10
Even if the claim is not filed within the three-year period, it may be regarded as timely
under section 8122(a)(1) if appellant’s immediate supervisor had actual knowledge of the alleged
employment-related injury within 30 days such that the immediate superior was put reasonably
on notice of an on-the-job injury or death.11 Section 8122(b) provides that, in latent disability
cases, the time limitation does not begin to run until the claimant is aware or, by the exercise of
reasonable diligence, should have been aware, of causal relationship between the employment
and the compensable disability. The Board has held that the applicable statute of limitations
commences to run although the employee does not know the precise nature of the impairment.12
ANALYSIS
OWCP determined that the claim was timely filed and ruled on the merits of the claim.
The issue of whether a claim is timely filed, however, is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.13 The Board may raise the issue on
appeal even if OWCP did not base its decision on the time limitation provisions of FECA.14
In cases of injury on or after September 7, 1974, section 8122(a) of FECA provides that
an original claim for compensation, for disability or death must be filed within three years after
the injury or death. Compensation for disability or death, including medical care in disability
cases, may not be allowed if a claim is not filed within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably on
notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”15
Section 8119 of FECA provides: A notice of injury or death shall-“(a) be given within 30 days after the injury or death;

9

Duet Brinson, id.

10

Larry E. Young, 552 ECAB 264 (2001).

11

5 U.S.C. § 8122(b); Bennie L. McDonald, 49 ECAB 509, 514 (1998).

12

Id. at 8122(b); Edward Lewis Maslowski, 42 ECAB 839, 846 (1991).

13

See Charles W. Bishop, 6 ECAB 571 (1954).

14

Id.

15

Supra note 2 at 8122(a).

4

“(b) be given to the immediate superior of the employee by personal delivery or
by depositing it in the mail properly stamped and addressed;
“(c) be in writing;
“(d) state the name and address of the employee;
“(e) state the year, month, day, and hour when and the particular locality where
the injury or death occurred;
“(f) state the cause and nature of the injury, or, in the case of death, the
employment factors believed to be the cause; and
“(g) be signed by and contain the address of the individual giving the notice.”16
Section 8122(b) provides that the time for filing in latent disability cases does not begin
to run until the claimant is aware or by the exercise of reasonable diligence should have been
aware, of the causal relationship between the employment and the compensable disability and the
Board has held that the applicable statute of limitations commences to run although the employee
does not know the precise nature of the impairment.17 For actual knowledge of a supervisor to
be regarded as timely filing, an employee must show not only that the immediate superior knew
that he or she was injured, but also knew or reasonably should have known that it was an on-thejob injury.18
The Board finds that appellant did not timely file his occupational disease claim. The
evidence of record reveals that appellant, a paramedic, alleged that his condition of Hodgkin’s
lymphoma was due to toxic exposures at the WTC rescue and recovery site from September 12
to 30, 2001. Appellant worked at the Ground Zero site for only that time period. He then
returned to his regular paramedic position for the employing establishment until October 13,
2001 at which time he stopped work due to depression and increased alcohol consumption.
Appellant was diagnosed with post-traumatic stress disorder.19
The time limitation began to run when appellant knew, or reasonably should have known,
of the causal relationship between a condition and the exposure. There is no evidence in the
record to suggest that appellant’s supervisor had actual knowledge of the condition or that
appellant had provided written notice of the injury within 30 days of the exposure. In his
responses to OWCP’s July 2014 development letter, appellant clearly indicated that he was
unaware of his condition until December 2005, when he was first diagnosed with Hodgkin’s
lymphoma. He was concerned at that time that his Hodgkin’s lymphoma was a result of the
exposure at Ground Zero and acknowledged that he had asked multiple physicians for an opinion
16

Supra note 2 at 8119; Larry E. Young, 52 ECAB 264 (2001).

17

Supra note 2 at 8119(b); Delmont L. Thompson, 51 ECAB 155 (1999).

18

Id. at 8122(b); Duet Brinson, 52 ECAB 168 (2000).

19

Supra note 3.

5

on whether his condition was related to his exposure at Ground Zero. Because appellant was,
therefore, aware or reasonably should have been aware of potential causal relationship between
his employment and his diagnosed Hodgkin’s lymphoma in December 2005 when he was first
diagnosed, he would have had three years from that date, or until December 2008, to have filed a
claim.
A medical report from Dr. Hennessy, dated February 2, 2006, reflects a diagnosis of
“Nonspecific lung disease from inhalation and debris at the time of 9-11.” Certainly, by that
time, appellant would have been aware that his condition could have been related to his exposure
at Ground Zero. With such a diagnosis, a reasonable person would have been aware, or
reasonably should have been aware of possible causal relationship between diagnosed condition
and toxins at Ground Zero, and the statutory time limitations would have begun to run. In fact,
appellant acknowledged in his responses to OWCP’s July 2014 development letter that he was
concerned that his cancer was caused by exposure to toxins at Ground Zero, but that he waited to
file his claim until he could find a physician who agreed with him. The Board has indicated that
an employee need only be aware of a possible relationship between his or her condition and his
or her employment to commence the running of the applicable statute of limitations.20
Even if the time began to run from the date of Dr. Hennessy’s February 2, 2006 report
wherein he attributed appellant’s Hodgkin’s lymphoma to his federal employment at Ground
Zero, appellant would have only had until February 2, 2009 to file an occupational disease claim.
As he did not file his claim until April 21, 2014, it was not filed within the statutory three-year
time period. There is no provision in FECA tolling the time limitations of the statue while
appellant searches for a physician who agrees that the diagnosed condition is causally related to
his employment. In the absence thereof, the general statutory time limitation provisions of
FECA must be applied and cannot be waived.
The Board thus finds that appellant’s claim was untimely filed.
CONCLUSION
The Board finds that appellant’s claim is barred by the applicable statutory time
limitation provisions of FECA.

20

Edward C. Hornor, 43 ECAB 834, 840 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 1, 2017 is affirmed, as modified.21
Issued: December 18, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

21

Colleen Duffy Kiko, Judge, participated in the original decision, but was no longer a member of the Board
effective December 11, 2017.

7

